Citation Nr: 0509487	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision by the RO in New York, New 
York, which denied service connection for PTSD secondary to 
personal assault.

During the course of this appeal, the veteran submitted a 
statement dated May 2001 in which she raised an issue 
relating to a total disability rating based on individual 
unemployability (TDIU).  As this issue is not currently in 
appellate status it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD, secondary to 
personal assault.

During the course of this appeal, VA amended the regulation 
concerning the establishment of service connection for PTSD 
with regard to claims based on personal assault in service, 
effective March 7, 2002.  See 67 Fed. Reg. 10,330 (March 7, 
2002) (codified at 38 C.F.R. § 3.304(f)(3) (2004)).  The 
amended regulation states, in pertinent part, as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.   Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.
38 C.F.R. § 3.304(f)(3) (2004).  

The veteran has not received the required notice that 
evidence from sources other than the her service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor.

VA is also required to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
implementing this statute, VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).  The claims folder does not 
appear to contain a document that satisfies these notice 
requirement.

The Board notes that, after the RO issued its February 2004 
supplemental statement of the case but before it certified 
the appeal to the Board in July 2004, additional evidence was 
obtained.  There is no indication that the RO ever considered 
this evidence.  See 38 C.F.R. § 19.31(b)(1) (when a 
supplemental statement of the case must be furnished).  On 
remand, the RO must take into consideration all evidence 
relevant to the issue on remand.

In September 2004, the veteran submitted VA Form 21-4142 in 
which she indicated that she received treatment for 
depression from Robert Michael Woznicki.  The treatment 
occurred from December 1996 to the present.  The record does 
not reflect that the RO has attempted to obtain these 
records.

VA is obligated to undertake reasonable efforts to obtain 
outstanding, potentially relevant records of which it has 
been put on notice.  See 38 U.S.C.A. § 5103A(a),(b) (West 
2002).

Furthermore, a review of the claims file shows that in May 
2004 the veteran submitted VA Form 21-22 in which she 
appointed the New York State Division of Veterans' Affairs 
(NYDVA) as her representative.  Subsequent to the 
appointment, the RO sent the veteran's claims folder to the 
Disabled American Veterans (DAV) for completion of VA Form 
646.  Upon receipt of the case at the Board, the Board asked 
the DAV to clarify whether they were representing the 
veteran.  In a March 2005 response from DAV they indicated 
that they were not the veteran's representative and it was an 
error for the RO to request a VA Form 646 from them, and for 
the organization to have provided one.  

As such, the veteran's representative, NYDVA, must be given 
the opportunity to review the claims file and offer written 
argument on the veteran's behalf, including the submission of 
a VA Form 646.

The record contains competent medical opinion that the 
veteran has PTSD due to in-service stressors.  Other 
psychiatric diagnoses have also been reported.  A VA 
psychiatric examination is necessary to obtain an opinion as 
to whether the veteran meets the criteria for the diagnosis 
of PTSD, whether PTSD is the result of an in-service 
stressors, and whether the record discloses behavioral 
changes that would corroborate the in-service stressors.

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim on 
appeal and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on her behalf.  
Advise the veteran to submit relevant 
evidence in her possession.

Also advise the veteran that evidence 
from sources other than her service 
records may corroborate her account of 
the stressor incident based on an 
allegation of personal assault.   The 
notice to the veteran must include the 
examples of such evidence from other 
sources provided by 38 C.F.R. § 
3.304(f)(3) (2004).  Ask the veteran to 
provide or identify such sources of 
evidence that may corroborate her 
accounts of in-service stressors.

Allow the veteran the appropriate 
period of time in which to respond to 
these notices.  If the veteran provides 
additional evidence or information 
necessary to obtain evidence, the RO 
should proceed accordingly.

2.  Contact Robert Michael Woznicki, 
640 Belle Terre Road, Building J, Port 
Jefferson, New York 11777, and request 
copies of all records of treatment for 
the veteran's psychiatric disorder from 
December 1996 to the present.  

3.  Provide the veteran with the 
opportunity for a VA psychiatric 
examination.  The examiner should 
review the claims folder and note such 
review in the examination report, or in 
an addendum to the report.  The 
examiner should report whether the 
veteran meets the criteria for a 
diagnosis of PTSD, and if so, should 
specify the stressors supporting the 
diagnosis.  If the stressors supporting 
the diagnosis were experienced in 
service, the examiner should note 
whether the record discloses behavioral 
changes that are consistent with the 
in-service stressor.  The examiner 
should provide a rationale for these 
opinions.

4.  Afford the veteran's 
representative, NYDVA, the opportunity 
to review the claims folder and to file 
a VA Form 646 before the case is 
returned to the Board for further 
appellate review.

5.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




